Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 25, 2021. 

Amendments
           Applicant's response and amendments, filed August 25, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 8 and 12, withdrawn Claims 6-7, 9-11, and 13-24, and amended Claims 1-5.
The amendment filed August 25, 2021 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1-5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. 
	The correct status of Claims 3-4 is (Currently Amended).
Claims 1-7, 9-11, and 13-24 are pending. 

	Claims 1-5 are under consideration. 

Election/Restrictions
Applicant has elected the invention of Group I, claim(s) 1-5, drawn to a construct for which does not generate immunological rejection, said construct comprising i) cells with regenerative capacity, ii) collagen from pig’s cheek, and iii) dry lyophilized spongy molded collagen with the shape of an element to be transplanted.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative additional method step is Claim 9; and 
ii) the alternative cell type with regenerative capacity is mesenchymal stem cells, as recited in Claim 4. 

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that non-elected Groups II and III include and use the invention of Group I.
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed in the prior Office Action, the common technical feature of Groups I-III is collagen in a gel state. However, Wolf et al (Biomaterials 33:7028-7038, 2012) is considered relevant prior art for having taught collagen hydrogels derived from pig dermis (pg 7029, Materials and Methods, Sections 2.2 and 2.4). Thus, collagen in a gel state is not considered to be a shared special technical feature that contributes over the prior art. The special technical feature of Groups I and III, not required by Group II, is the use of pig’s cheek collagen. The special technical feature of Group III, not required by Groups I-II, is the process steps by which a collagen gel is manufactured. 

Applicant argues that there is no undue search burden to search non-elected Groups II and III along with the elected Group I. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant application is 371 Unity of Invention practice, and thus search burden is not germane to establishment of restriction between Groups I-III. 
	 
Priority
This application is a 371 of PCT/IB2016/058084 filed on December 29, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application Chile 2015-3793 filed December 30, 2015 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on August 21, 2018 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection(s) to the disclosure and drawings are withdrawn in light of Applicant’s amendment to the specification, papers filed August 25, 2021, cancelling the disclosure “On the other hand, the labeling with antibodies against human mitochondria clearly confirms the presence of human cells differentiated from human stem cells in the construct implanted in mouse without immunosuppression.” 

Claim Objections
2. 	The prior objection to Claim 2 is withdrawn in light of Applicant’s amendment to the claim indenting the different elements or steps, which the Examiner finds persuasive.  

Claim Rejections - 35 USC § 112
3. 	The prior rejections of Claim(s) 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s amendment to the independent claim cancelling recitation of the functional property “does not generate immunological rejection”, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recites “dry lyophilized spongy collagen”, which the Examiner finds persuasive. The specification discloses that the second layer of dry lyophilized collagen is a “dry lyophilized spongy collagen (spongy mold type)” (pg 9, lines 14-15).
	
5. 	The prior rejection of Claims 3-4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendments to independent Claim 1, as well as amendments to Claims 3-4, which the Examiner finds persuasive. 

The prior rejection of Claim 4 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

7. 	The prior rejections of Claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

8. 	The prior rejections of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

9. 	The prior rejection of Claims 1 and 3-5 under AIA  35 U.S.C. 103 as being unpatentable over Shimizu et al (JPH067381; hereafter Shimizu-1) in view of Ishibashi et al (U.S. 2005/0069570), Shimizu et al (U.S. Patent 6,276,939; hereafter Shimizu-2), and Sumita et al (Biomaterials 27: 3238-3248, 2006) is withdrawn in light of Applicant’s amendment to Claim 1 to recite the presence of a second layer of dry lyophilized spongy molded collagen in the shape of the element to be transplanted. While Shimizu-1 disclosed a multi-layer component comprising the collagen gel, periodontal cells, culture medium, and collagen sponge [0019-20], Shimizu-1 do not clearly disclose the construct to comprise the element (d) being wrapped with the collagen gel comprising the cells and collagen sponge to be immersed and surrounded by a second layer of dry lyophilized spongy molded collagen. 

10. 	Claims 1-2 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shimizu et al (JPH067381; hereafter Shimizu-1) in view of Ishibashi et al (U.S. 2005/0069570), Shimizu et al (U.S. Patent 6,276,939; hereafter Shimizu-2), and Sumita et al (Biomaterials 27: 3238-3248, 2006), and Goh et al (J. Biomed. Mater. Res. Part A 102A: 1379-1388, 2014; available online June 11, 2013).
Determining the scope and contents of the prior art.
With respect to Claims 1-2, Shimizue-1 is considered relevant prior art for having disclosed a construct for transplant.
Ishibashi et al is considered relevant prior art for having disclosed a construct for transplant, disclosed by Shimizu-1 ([0009], referencing JP 6-7381; [0006]).
Shimizu-1 disclosed construct comprises an element aimed to be transplanted, to wit, a tooth or tooth root [0003]. 
Ishibashi et al disclosed the Shimizu-1 construct comprises an element aimed to be transplanted, to wit, a tooth root [0009]. 
Shimizu-1 disclosed the construct comprises a collagen scaffold with the shape of the element aimed to be transplanted, e.g. atellocollagen sponge [0019-20].

Shimizu-1 disclosed the periodontal ligament cells are cultured in 3D collagen gel and culture medium [0014, 18]. Shimizu-1 disclosed that the construct may comprise multiple layers of the collagen gel comprising the periodontal ligament cells and culture medium (syn. 3-D collagen gel matrix) [0019]. The collagen sponge acts as a support to maintain the shape and prevent irregular deformation due to collagen contraction [0020]. The pseudo-periodontal ligament (collagen sponge, 3-D collagen gel comprising periodontal ligament cells and culture medium) is attached to the artificial tooth root surface [0023], and thus necessarily “has a shape of the element to be transplanted”. The pseudo-periodontal ligament (collagen sponge, 3-D collagen gel comprising periodontal ligament cells and culture medium) may also be wrapped around the artificial tooth root [0025].
Ishibashi et al disclosed the Shimizu-1 construct comprises a 3D collagen gel into which periodontal membrane cells are cultured, and thus necessarily comprises culture medium. 

Shimizu-1 disclosed the pseudo-periodontal ligament of the construct is similar to the natural periodontal ligament and is interposed between the implant body and the alveolar bone or mandibular joint surface [0011], thereby resisting bacterial infection, inducing proper alveolar bone, and buffering the impact force applied to the bone during mastication by stabilizing the implant body, which often leads to the loss of the artificial tooth [0006, 10].
Shimizu-1 disclosed the atellocollagen sponge is obtained from human skin, since it has no antigenicity, there is no risk of [immune] rejection when used on the human body [0019]. 

Shimizu-1 do not disclose the collagen construct to be obtained from pig. However, prior to the effective filing date of the instantly claimed invention, Shimizu-2 is considered relevant prior art for having disclosed a construct for xenotransplant or allotransplant (Abstract, “homoplastic or heteroplastic”).
Shimizu-2 disclosed (col. 1, lines 50-58; col. 2, lines 45-53) the element to be transplanted, e.g. artificial tooth, comprises extracted collagen filled into the root canals (substantially as achieved per the instant specification’s disclosure of injecting the collagen 
Shimizu-2 disclosed the artificial tooth is composed of a molded body, having a shape at least equivalent to the root (col. 2, lines 19-27), substantially as achieved with the instantly recited dry lyophilized spongy molded collagen with the shape of the element to be transplanted. 
Shimizu-2 disclosed the transplant comprises collagen, wherein said collagen is type I collagen, or a mixture of type I and type III collagen, available from pig skin (col. 2, lines 59-63). 

Shimizu-1 do not disclose the collagen sponge construct to have been a dried or lyophilized collagen sponge. However, prior to the effective filing date of the instantly claimed invention, Sumita et al is considered relevant prior art for having taught a construct for transplant (Title), said transplanted being placed into an immunocompromised rat host (hence, “does not generate immunological rejection”, and xenogenic transplant; Abstract). 
Sumita et al taught a collagen scaffold sponge for a tooth, said collagen sponge with the shape of the element to be transplanted, e.g. a disc (pg 3242, Figure 4; pg 3243, col. 2, “circular shaped [tissue engineered]-teeth”). 
	Sumita et al taught the collagen sponge was made from pig skin collagen, and comprises type I collagen and type III collagen, said sponge being vacuum-dried (syn. dry lyophilized) (pg 3239, col. 1).

While Shimizu-1 disclosed a multi-layer component comprising the collagen gel, periodontal cells, culture medium, and collagen sponge [0019-20], Shimizu-1 do not clearly disclose the construct to comprise the element being wrapped with the collagen gel comprising the cells and collagen sponge to be immersed and surrounded by a second layer of dry lyophilized spongy molded collagen. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Goh et al is considered relevant prior art for having taught a construct for transplant. 

	Goh et al taught the construct for transplant comprises an element aimed to be transplanted (“dental implant placement” (Title); pg 1380, col. 2, “Dental implant”; pg 1381, col. 2, “implant fixture was then inserted”; Figure 2).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in tissue engineering, artificial teeth scaffolds, and transplanting replacement teeth in a subject. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose pig head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”) as the collagen source from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art have long-recognized that there is a finite number of identified, predictable potential solutions from which to obtain pig dermis collagen, to wit, simply look at the animal’s exterior, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Pig head is typically meat processing by-product, and thus provides a useable material source for an otherwise disposed anatomical part. Pig dermis has long-been recognized by the ordinary artisan to comprise type I and type III collagen, and there is no evidence of record that “pig head cheek” collagen is any different that pig dermis collagen obtained from other parts of the pig dermis. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first collagen, as disclosed by Shimizu-1, with a second collagen, to wit, pig dermis collagen, as taught by Sumita et al, with a second pig dermis collagen source, i.e. pig’s head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a scaffold with the shape of the element to be transplanted with the element to be transplanted in a construct for transplant with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) dental implants may require additional scaffold in order to be stabilized or be part of a larger maxillary or periodontal bone defect (Shimizu-1, Goh et al); and 
ii) dry, lyophilized spongy molded [porcine] collagen was successfully demonstrated to be used in the repair of periodontal defects (Sumita et al), 
whereby the collagen sponge scaffold was superior to the polymeric scaffold, as there were significantly higher numbers of cells attached to the collagen sponge scaffold as compared to the polymeric scaffold (Sumita et al, Abstract). 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Instant Claim 1 is drafted in product-by-process recitation, and appears to be distinguished from Shimizu-1 by the presence of a second layer of dry, lyophilized spongy collagen. 
The recitation of a process limitation in Claim 1 is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 1 imparts a novel 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Instant specification fails to disclose, and instant claims fail to recite, a dimensional requirement as to how much or how little spongy collagen (first and/or second layer(s)) is to be present, and the specification fails to disclose any element of criticality the dimensional requirement(s) of the first and/or second collagen sponges. Sumita et al taught a substantially sized dry lyophilized collagen sponge for periodontal implants, and Goh et al taught that the ordinary artisan will necessarily vary the size of the scaffold to fit the periodontal defect in and around the tooth implant that is to be treated. Thus, external dimensions of the first and/or second dry lyophilized spongy collagen layer(s) surrounding the element to be transplanted are not considered to be dispositive of patentability because said overall dimension of the first and/or second dry lyophilized spongy collagen layer(s) may simply be achieved with the corresponding size of the first dry lyophilized spongy collagen layer alone, the overall dimension being dependent upon the size of the defect to be treated, and thus subject to the determination of the ordinary artisan performing the transplant procedure.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Shimizu-1 disclosed the periodontal ligament cells are cultured in 3D collagen gel and culture medium [0014, 18]. Shimizu-1 disclosed that the construct may comprise multiple layers of the collagen gel comprising the periodontal ligament cells and culture medium (syn. 3-D collagen gel matrix) [0019].
Ishibashi et al disclosed the Shimizu-1 construct comprises a 3D collagen gel into which periodontal membrane cells are cultured, and thus necessarily comprises culture medium. 
Sumita et al taught the transplant comprises collagen sponge onto which the cells were cultured in the presence of culture medium (pg 3239, col. 2, Section 2.3).

With respect to Claim 5, Shimizu-1 disclosed the element to be transplanted (d) is a tooth root, tooth, or denture (artificial crown) [0003].
Ishibashi et al disclosed the element to be transplanted (d) is a tooth (Figure 1).
Shimizu-2 disclosed the element to be transplanted, e.g. artificial tooth (Abstract; col. 1, lines 50-58; col. 2, lines 45-53).
Sumita et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a tooth (Title).
Goh et al taught a construct for transplant comprising socket facial wall defect and dental implant (Title). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the instantly claimed invention does not present immunological rejection when transplanted. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to articulate and explicitly ascribe what element specifically achieves such functional properties, 
	 
Applicant argues that one of the advantages of the present invention is the independence of the cell source, where this independence brings technical benefits (for example ease in cell culture, without depending on a fixed or defined source).
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues that none of the cited references discloses a recited in Claim 1.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

11. 	Claims 3-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shimizu et al (JPH067381; hereafter Shimizu-1) in view of Ishibashi et al (U.S. 2005/0069570), Shimizu et al (U.S. Patent 6,276,939; hereafter Shimizu-2), and Sumita et al (Biomaterials 27: 3238-3248, 2006), and Goh et al (J. Biomed. Mater. Res. Part A 102A: 1379-1388, 2014; available online June 11, 2013), as applied to Claims 1-2 and 5 above, and in further view of Wang et al (Int. J. Paediatric Dentistry 22: 406-418, 2012) and Coyac et al (J. Dent. Res. 92(7): 648-654, 2013).
Determining the scope and contents of the prior art.
Shimizu-1 disclosed the cells may be autologous or allogeneic (“another person”), e.g. periodontal ligament cells [0009, 12].
Ishibashi et al disclosed the cells may be autologous cells ([0049], “autologous human….cells”), e.g. periodontal membrane cells, osteoblasts, chondrocytes, synovial cells, fibroblasts, or endothelial cells [0050]. 

Goh et al taught the construct for transplant comprises autogenous (syn. autologous) bone cells (pg 1381, “bone from…same monkey…were grafted”). Goh et al also taught that allogeneic and xenographic bone has been used as an alternative graft material to autologous bone (pg 1380, col. 1). 

Neither Shimizu-1, Ishibashi et al, Shimizu-2, Sumita et al, nor Goh et al teach/disclose ipsis verbis wherein the cells are stem cells. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 3-4, Wang et al is considered relevant prior art for having taught bioengineering constructs for dental transplants (Title; pg 406, col. 2, “Bioengineered tooth technology”), said bioengineered constructs comprising mesenchymal stem cells cultured onto hydrogel for organ culture and tooth regeneration (Abstract, “dental stem cell”; Figure 1, “mesenchymal stem cells”), whereby said stem cells may be of bone marrow origin (pg 410, col. 2), dental pulp stem cells (pg 411, col. 1), periodontal ligament stem cells (pg 411, col. 2), dental papilla stem cells (pg 412, col. 1), dental follicle stem cells (pg 412, col. 2), or epithelial stem cells (pg 412, col. 2). 
Similarly, Coyac et al is considered relevant prior art for having taught bioengineering constructs for dental transplants comprising dental pulp progenitor/stem cells (Abstract) on collagen scaffolds, whereby the dental pulp progenitor/stem cells are able to mineralize on the collagen scaffolds, and thus are useful “for clinical repair of osseous and dental defects” (pg 652, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
	Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first regenerative cell type, e.g. periodontal ligament cells, as disclosed by Shimizu-1, with a second regenerative cell type, e.g. periodontal ligament stem cells, mesenchymal stem cells of bone marrow origin, dental pulp stem cells, dental papilla stem cells, dental follicle stem cells, or epithelial stem cells, as taught by Wang et al and/or Coyac et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first regenerative cell type, e.g. periodontal ligament cells, with a second regenerative cell type, e.g. periodontal ligament stem cells, mesenchymal stem cells of bone marrow origin, dental pulp stem cells, dental papilla stem cells, dental follicle stem cells, or epithelial stem cells because both Wang et al and Coyac et al taught that such cells are desirable for use in bioengineering transplants, e.g. dental transplants for tooth reconstruction/replacement.
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

12. 	Claims 1-2 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishibashi et al (U.S. 2005/0069570) in view of Shimizu et al (U.S. Patent 6,276,939), Sumita et al (Biomaterials 27: 3238-3248, 2006), Nakahara et al (Tissue Engineering 10(3/4): 537-544, 2004), and Goh et al (J. Biomed. Mater. Res. Part A 102A: 1379-1388, 2014; available online June 11, 2013). 
Determining the scope and contents of the prior art.
With respect to Claim 1, Ishibashi et al is considered relevant prior art for having disclosed a construct for transplant.
Ishibashi et al disclosed an element aimed to be transplanted, to wit, a tooth (Figure 1). 
Ishibashi et al disclosed the construct comprises a mold composed of agarose gel (Figure 1) into which the element aimed to be transplanted in placed within, thereby providing the mold with a shape of the element to be transplanted. 
Ishibashi et al disclosed an artificial periodontal membrane comprising culture medium and cells with regenerative capacity, e.g. periodontal membrane cells, is produced and placed on the surface of the tooth roots, thereby allowing implantation of the periodontal membrane cells on the part of the tooth root (Figure 1). 
Ishibashi et al disclosed the periodontal membrane cells are cultured in a three-dimensional manner including the presence of collagen, thereby enhancing cell adhesion [0043], thereby allowing the cells to survive on the tooth root surface and expand to form a periodontal membrane-like tissue (syn. wrap the surface of the element) [0017].

Ishibashi et al do not disclose: 
i) the construct for transplant comprises a mold to be made from collagen; and 
ii) the collagen is from pig/porcine origin. 

Shimizu et al disclosed (col. 1, lines 50-58; col. 2, lines 45-53) the element to be transplanted, e.g. artificial tooth, comprises extracted collagen filled into the root canals (substantially as achieved per the instant specification’s disclosure of injecting the collagen hydrogel into the dental pulp cavity (pg 11, line 8) and having a membrane of extracted collagen on the surface of the root (substantially as achieved per the instant specification’s disclosure of covering the dental root with the collagen hydrogel (pg 10, line 29).
Shimizu et al disclosed the artificial tooth is composed of a molded body, having a shape at least equivalent to the root (col. 2, lines 19-27), substantially as achieved with the instantly recited dry lyophilized spongy molded collagen with the shape of the element to be transplanted. 
Shimizu et al disclosed the transplant comprises collagen, wherein said collagen is type I collagen, or a mixture of type I and type III collagen, available from pig skin (col. 2, lines 59-63). 

Sumita et al is considered relevant prior art for having taught a construct for transplant (Title), said transplanted being placed into an immunocompromised rat host (hence, “does not generate immunological rejection”, and xenogenic transplant; Abstract). 
Sumita et al taught a collagen scaffold sponge for a tooth, said collagen sponge with the shape of the element to be transplanted, e.g. a disc (pg 3242, Figure 4; pg 3243, col. 2, “circular shaped [tissue engineered]-teeth”). 
	Sumita et al taught the collagen sponge was made from pig skin collagen, and comprises type I collagen and type III collagen, said sponge being vacuum-dried (syn. dry lyophilized) (pg 3239, col. 1).

	 Nakahara et al is considered relevant prior art for having taught a construct for transplant. 
Nakahara et al taught a collagen sponge scaffold for a tooth, said construct comprising periodontal ligament cells, said scaffold having the shape of the element to be transplanted, said cells being autologous (Abstract, “autologous cells for the regeneration of periodontal tissues”). 

Nakahara et al taught that the implanted collagen sponge scaffold had been degraded and replaced by host tissues (pg 541, col. 1). 

	Goh et al is considered relevant prior art for having taught a construct for transplant. 
	Goh et al taught a scaffold component comprising the shape of the element to be transplanted, to wit, a polymeric (PCL)-TCP scaffold (e.g. Figure 1). 
	Goh et al taught the construct for transplant comprises an element aimed to be transplanted (“dental implant placement” (Title); pg 1380, col. 2, “Dental implant”; pg 1381, col. 2, “implant fixture was then inserted”; Figure 2).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the construct for transplant of Ishibashi et al to comprise collagen gel matrix (element b), as disclosed by Shimizu et al, with a reasonable expectation of success because Shimizu et al disclosed the element to be transplanted, e.g. artificial tooth, comprises extracted collagen, to wit, pig skin collagen comprising type I and type III collagen, filled into the root canals and having a membrane of extracted collagen on the surface of the root, said collagen providing a foothold for regeneration of periodontal ligament cells on the outer surface and/or nerve and blood vessel cells in the root (col. 2, lines 45-53). Ishibashi et al disclosed that natural tooth roots are covered with a periodontal membrane, which contributes to the formation and maintenance of periodontal tissues. If periodontal membrane cells are exogenously implanted and allowed to survive on the tooth root, the long-term use of the transplant will become possible. It is considered key of the transplantation of the tooth to perform the transplantation with periodontal membrane [0003-4]. Ishibashi et al disclosed that the ordinary artisans successfully cultured periodontal membrane cells in a collagen gel, which can then be applied to the element (d) to be transplanted [0009].
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a scaffold with the shape of the element to be transplanted with the element to be transplanted in a construct for transplant with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) dental implants may require additional scaffold in order to be stabilized or be part of a larger maxillary or periodontal bone defect (Goh et al); and 
ii) dry, lyophilized spongy molded [porcine] collagen was successfully demonstrated to be used in the repair of periodontal defects (Sumita et al; Nakahara et al), 
whereby the collagen sponge scaffold was superior to the polymeric scaffold, as there were significantly higher numbers of cells attached to the collagen sponge scaffold as compared to the polymeric scaffold (Sumita et al, Abstract). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose pig head cheek (instant specification pg 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first pig dermis collagen, as taught by Sumita et al and Nakahara et al, with a second pig dermis collagen source, i.e. pig’s head cheek (instant specification pg 12, line 3, “pig skin (specifically cheek pig’s head)”), with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Those of ordinary skill in the art have long-recognized that there is a finite number of identified, predictable potential solutions from which to obtain pig dermis collagen, to wit, simply look at the animal’s exterior, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Pig head is typically meat processing by-product, and thus provides a useable material source for an otherwise disposed anatomical part. Pig dermis has long-been recognized by the ordinary artisan to comprise type I and type III collagen, and there is no evidence of record that 
Claim 1 is drafted in product-by-process recitation. The recitation of a process limitation in Claim 1 is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 1 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the element to be transplanted is placed inside one or more spongy collagen elements is immaterial to patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Instant specification fails to disclose, and instant claims fail to recite, a dimensional requirement as to how much or how little spongy collagen (first and/or second layer(s)) is to be present, and the specification fails to disclose any element of criticality the dimensional requirement(s) of the first and/or second collagen sponges. Sumita et al taught a substantially sized dry lyophilized collagen sponge for periodontal implants, and Goh et al taught that the ordinary artisan will necessarily vary the size of the scaffold to fit the periodontal defect in and around the tooth implant that is to be treated. Thus, external dimensions of the first and/or second dry lyophilized spongy collagen layer(s) surrounding the element to be transplanted are not considered to be dispositive of patentability because said overall dimension of the first and/or second dry lyophilized spongy collagen layer(s) may simply be achieved with the corresponding size of the first dry lyophilized spongy collagen layer alone, the overall dimension being dependent upon the size of the defect to be treated, and thus subject to the determination of the ordinary artisan performing the transplant procedure.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Shimizu-1 disclosed the periodontal ligament cells are cultured in 3D collagen gel and culture medium [0014, 18]. Shimizu-1 disclosed that the construct may comprise multiple layers of the collagen gel comprising the periodontal ligament cells and culture medium (syn. 3-D collagen gel matrix) [0019].
Ishibashi et al disclosed the Shimizu-1 construct comprises a 3D collagen gel into which periodontal membrane cells are cultured, and thus necessarily comprises culture medium. 
Sumita et al taught the transplant comprises collagen sponge onto which the cells were cultured in the presence of culture medium (pg 3239, col. 2, Section 2.3).

With respect to Claim 5, Ishibashi et al disclosed the element to be transplanted (d) is a tooth (Figure 1).
Shimizu et al disclosed the element to be transplanted, e.g. artificial tooth (Abstract; col. 1, lines 50-58; col. 2, lines 45-53).
Sumita et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a tooth (Title).
Nakahara et al taught a construct for transplant comprising a collagen/polymeric hybrid scaffold sponge for a periodontal defect (Title; Figures 1-3) (syn. maxilla facial bone).
Goh et al taught a construct for transplant comprising socket facial wall defect and dental implant (Title). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that none of the cited references discloses a recited in Claim 1.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

13. 	Claims 3-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ishibashi et al (U.S. 2005/0069570) in view of Shimizu et al (U.S. Patent 6,276,939), Sumita et al (Biomaterials 27: 3238-3248, 2006), Nakahara et al (Tissue Engineering 10(3/4): 537-544, 2004), and Goh et al (J. Biomed. Mater. Res. Part A 102A: 1379-1388, 2014; available online June 11, 2013), as applied to Claims 1-2 and 5 above, and in further view of Wang et al (Int. J. Paediatric Dentistry 22: 406-418, 2012) and Coyac et al (J. Dent. Res. 92(7): 648-654, 2013).
Determining the scope and contents of the prior art.
Ishibashi et al disclosed the cells may be autologous cells ([0049], “autologous human….cells”), e.g. periodontal membrane cells, osteoblasts, chondrocytes, synovial cells, fibroblasts, or endothelial cells [0050]. 
Shimizu et al disclosed the cells may be autologous or allogeneic (“another person”), e.g. periodontal ligament cells [0009, 12].
Sumita et al taught the construct for transplant comprises tooth cells (pg 3239, col. 1, Section 2.2) which naturally comprise dental pulp, dental papilla, dental follicle, periodontal ligament cells.
Nakahara et al taught the cells are “autologous periodontal ligament-derived cells”, “autologous cells for the regeneration of periodontal tissues” (Abstract).
Goh et al taught the construct for transplant comprises autogenous (syn. autologous) bone cells (pg 1381, “bone from…same monkey…were grafted”). Goh et al also taught that allogeneic and xenographic bone has been used as an alternative graft material to autologous bone (pg 1380, col. 1). 

Neither Ishibashi et al, Shimizu et al, Sumita et al, Nakahara et al, nor Goh et al teach/disclose ipsis verbis wherein the cells are stem cells. However, prior to the effective filing with respect to Claims 3-4, Wang et al is considered relevant prior art for having taught bioengineering constructs for dental transplants (Title; pg 406, col. 2, “Bioengineered tooth technology”), said bioengineered constructs comprising mesenchymal stem cells cultured onto hydrogel for organ culture and tooth regeneration (Abstract, “dental stem cell”; Figure 1, “mesenchymal stem cells”), whereby said stem cells may be of bone marrow origin (pg 410, col. 2), dental pulp stem cells (pg 411, col. 1), periodontal ligament stem cells (pg 411, col. 2), dental papilla stem cells (pg 412, col. 1), dental follicle stem cells (pg 412, col. 2), or epithelial stem cells (pg 412, col. 2). 
Similarly, Coyac et al is considered relevant prior art for having taught bioengineering constructs for dental transplants comprising dental pulp progenitor/stem cells (Abstract) on collagen scaffolds, whereby the dental pulp progenitor/stem cells are able to mineralize on the collagen scaffolds, and thus are useful “for clinical repair of osseous and dental defects” (pg 652, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings);  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
	Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first regenerative cell type, e.g. periodontal ligament cells, as disclosed by Shimizu-1, with a second regenerative cell type, e.g. periodontal ligament stem cells, mesenchymal stem cells of bone marrow origin, dental pulp stem cells, dental papilla stem cells, dental follicle stem cells, or epithelial stem cells, as taught by Wang et al and/or Coyac et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first regenerative cell type, e.g. periodontal ligament cells, with a second regenerative cell type, e.g. periodontal ligament stem cells, mesenchymal stem cells of bone marrow origin, dental pulp stem cells, dental papilla stem cells, dental follicle stem cells, or epithelial stem cells because both Wang et al and Coyac et al taught that such cells are desirable for use in bioengineering transplants, e.g. dental transplants for tooth reconstruction/replacement.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keyla et al (Hernia 9: 269-276, 2005) is considered relevant prior art for having taught that porcine dermal collagen comprises Type I and Type III collagens, and that such porcine dermal collagen is readily and commercially available (pg 269, col. 2).

 is considered relevant prior art for having taught collagen hydrogels derived from pig dermis (pg 7029, Materials and Methods, Sections 2.2 and 2.4), whereby common constituents of biologic hydrogels include type I collagen (pg 7028, col. 2). Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had previously recognized the scientific and technical concepts of making collagen hydrogels from pig skin. 

Wei et al (Stem Cells and Development 22(12): 1752-1762, 2013) is considered relevant prior art for having taught a construct for transplant, to wit, a tooth, whereby a 3D matrix comprising autologous (per c3) cells with regenerative capacity (element (a)), to wit, periodontal ligament stem cells (per c4) (pg 1753, col. 1, “periodontal ligament stem cells”) is wrapped (pg 1753, col. 1, “Vc-induced PDLSCs sheet wrapping”; col. 2, “PDLSC sheet was used to wrap the [tooth element to be transplanted]”) around the root, whereupon the thus-formed bio-root is able to restore tooth function (Abstract, Introduction). Wei et al taught that the 3D matrix comprising the regenerative cells “created a suitable matrix for bio-root regeneration” (pg 1760, col. 2), including type I collagen as a main component (pg 1755, col. 1). Wei et al taught that the construct for transplant does not generate immunological rejection (pg 1758, col. 1, “there were no immunological rejections”).

Conclusion
15. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633